Citation Nr: 1422771	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-08 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the claims.

The record reflects the Veteran had requested a hearing before a Veterans Law Judge (VLJ) of the Board in conjunction with this appeal, and that such a hearing was scheduled for August 2013.  However, the Veteran withdrew his hearing request via a July 2013 statement.  See 38 C.F.R. § 20.704(e) (2013).


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's current hearing loss disability was incurred in or otherwise the result of his active service.

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's current tinnitus was incurred in or otherwise the result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for a grant of service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in November 2009, which is clearly prior to the March 2010 rating decision that is the subject of this appeal.  This letter, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist the claimant in the development of his case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which relates his current hearing loss and/or tinnitus to his military service.  As noted in the Introduction, he withdrew his request for a hearing in conjunction with this appeal.  Moreover, he was accorded VA medical examinations in March 2010 and December 2012 which included opinions that addressed the etiology of his hearing loss and tinnitus.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of these VA examinations, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year to include organic diseases of the nervous system such as sensorineural hearing loss.  See 38 C.F.R. §§ 3.307, 3.309(a).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran essentially contends that he developed hearing loss and tinnitus due to in-service noise exposure, and has provided details of the exposure.  Further, the Board notes that his account of this exposure appears consistent with his military occupational specialty (MOS) of a Field Artillery Radar Crewman.

The Veteran's service treatment records, however, do not appear to contain any entries indicative of hearing problems, to include tinnitus, while on active duty.  Further, the record reflects that audiological evaluation conducted as part of his July 1966 enlistment examination indicates pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-5
--
25
LEFT
10
5
5
--
5

Audiological evaluation conducted as part of the Veteran's July 1969 release from active duty examination indicates pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
--
20
LEFT
10
10
5
--
0

In short, these results indicate evidence of hearing loss pursuant to Hensley, supra, for at least the right ear at the time of his entry into service, but no such evidence for either ear at the time of his release from active duty examination.  There is also no evidence of a hearing loss disability pursuant to 38 C.F.R. § 3.385 on either examination.  Moreover, on concurrent Reports of Medical History in July 1966 and July 1969 the Veteran checked boxes to indicate he did not have ear trouble or hearing loss.

The Board acknowledges that, prior to November 1967, audiometric results were usually reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI), and it is the ISO-ANSI standards that are used in determining whether one has a hearing loss disability pursuant to 38 C.F.R. § 3.385, as well as evidence of hearing loss pursuant to Hensley, supra.  However, this would indicate that only the July 1966 enlistment examination could have been under the ASA standards, as the release from active duty examination was years after the November 1, 1967, conversion to ISO-ANSI standards.  Moreover, assuming the enlistment examination was in ASA standards, conversion of these results into ISO-ANSI standards requires the following additions to audiological results: 15 at 500 Hertz; 10 at 1000 Hertz; 10 at 2000 Hertz; 10 at 3000 Hertz; 5 at 4000 Hertz; and 10 at 6000 Hertz.  Such a conversion would indicate the following at the Veteran's enlistment into service:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
--
30
LEFT
25
15
15
--
10

As such, it would indicate evidence of hearing loss pursuant to Hensley, supra, for both ears at the time of the Veteran's entry into active duty.  Moreover, it would indicate significant improvement for both ears at all Hertz levels from the time of his enlistment to separation from service.

The Board further observes that there is no competent evidence showing a hearing loss disability pursuant to 38 C.F.R. § 3.385, or tinnitus, until many years after the Veteran's separation from service.  As such, the Veteran is not entitled to a grant of service connection for his hearing loss pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).  Moreover, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.)

Inasmuch as specific medical testing is required to determine whether one has a hearing loss disability pursuant to 38 C.F.R. § 3.385, and no such evidence is of record until years after service, the Board finds that competent medical evidence is required to resolve this case.

With respect to the tinnitus claim, the Board notes that the Veteran's lay testimony is of particular importance in this case as the determination of whether or not service connection is warranted for tinnitus turns almost entirely on his lay testimony.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Thus, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, lay testimony plays an unusually important role in these determinations.

In this case, however, it appears the Veteran has provided inconsistent dates as to when his tinnitus began.  The Board reiterates the Veteran checked boxes on his July 1969 Report of Medical History to indicate he did not have any ear problems or hearing loss at that time, nor is there competent medical evidence of such until years after service.  As part of his July 2009 VA Form 21-526 (Application for Compensation or Pension), he indicated both his hearing loss and tinnitus began in May 1967.  At the March 2010 VA emanation, he reported that he first noted his tinnitus approximately 20 years ago and had no opinion as to etiology.  In his October 2010 Notice of Disagreement, the Veteran stated he may have stated 20 years at the examination to mean for a long time, but sincerely believed the ringing dated back to his military service.  He provided similar contentions in his March 2012 Substantive Appeal.  At the December 2012 VA examination, he reported his tinnitus began 25 to 30 years ago, the same as his hearing loss (which the Board has already determined there were no competent medical findings of such until years after service).  In view of these apparent inconsistencies as to the date his tinnitus originated, the Board must find the Veteran to be an unreliable historian regarding this disability.  Therefore, competent medical evidence is also required to resolve this claim.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board further notes that no competent medical evidence is of record which relates the etiology of the Veteran's current hearing loss disability or tinnitus to his military service.  Rather, the March 2010 and December 2012 VA examinations, which were conducted by different examiners, include opinions against such a finding.

The March 2010 VA examiner stated that the Veteran had audiometric evaluation at the time of his entrance physical and one at the time of his separation physical, and there was essentially no difference between the two; there was no hearing loss noted at the time of his separation from service; and he denied hearing loss and ear trouble at that time.  In addition, he reported that his tinnitus began approximately 20 years ago, many years after his separation from the military; and did not attribute it to military noise exposure.  Therefore, the examiner's opinion was it was not as likely as not that the Veteran's hearing loss and tinnitus are related to his military service.

The December 2012 VA examiner also found that the Veteran's hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  In support of this opinion, the examiner noted that the July 1966 entrance physical reports hearing as within normal limits for tones thru 4,000 Hertz; thresholds were similar bilaterally with exception of 4,000 Hertz where an obvious difference, right ear being worse, was evidence; but that all thresholds were within normal limits at time of entrance.  Further, the Veteran's July 1969 separation physical reports normal hearing bilaterally, with similar thresholds as on entrance.  The examiner also stated that accounting for possible calibration changes between the tests still showed no significant change in hearing at any frequency of either ear from entrance to separation; and that according to his Report of Medical History form at the time of separation, the Veteran denied any ear problems or any hearing loss at that time.  Moreover, the examiner cited to and summarized relevant medical treatise evidence for the proposition that hearing loss occurs at the time of exposure to the offending noise or very soon afterwards; and that classical research cites time frames of hours, not weeks or months.  Given the available research does not support the concept of delayed onset of hearing loss, and that there was no significant change in thresholds from entrance to the time of separation, it was the examiner's opinion that it is not likely the Veteran's hearing loss was due to an event during his military duty.

Regarding the Veteran's tinnitus, the December 2012 VA examiner found that it was less likely than not (less than 50 percent probability) that it was caused by or a result of military noise exposure.  In support of this opinion, the examiner stated that the record indicated there was no exposure to acoustic trauma enough to cause any change in hearing while the Veteran was in service; and that this would have supported such a claim of onset of tinnitus, "if so but is it not so."  The examiner also noted that the Veteran denied any problems with his ears at the time of separation from service; and stated that the onset of the tinnitus as "25-20 years ago," which would place onset more than 10 years after the end of his military duty.  The examiner reiterated that the cited medical treatise evidence showed there was no evidence at this time to support the concept of delay onset of hearing loss, or tinnitus.  Given that this evidence was not forthcoming at this time, and there was no evidence of presence of tinnitus at time of discharge, it was the examiner's opinion that it was not as likely as not that the Veteran's claimed tinnitus was due to an event in his military duty.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board has already noted that the VA examiners are presumed qualified to render competent medical opinions, and were familiar with the Veteran's documented medical history based upon review of his VA claims folder.  The examiners also accurately noted relevant medical history findings in their respective reports.  Neither examiner expressed their opinions in speculative or equivocal language.  Moreover, both examiners supported their opinions with stated rationale that is consistent with the Veteran's documented medical history, and/or with reference to relevant medical treatise evidence.  In addition, the Board reiterates that no competent medical evidence is of record which explicitly refutes the opinions of these VA examiners.  Therefore, the Board finds that these opinions are persuasive and entitled to significant probative value in the instant case.

In summary, there is no competent medical evidence showing a hearing loss disability pursuant to 38 C.F.R. § 3.385 or tinnitus until years after service; the Board has found the Veteran to be an unreliable historian regarding his tinnitus; and the only competent medical opinions to address the etiology thereof have concluded that neither disability was incurred in or developed as a result of active service to include noise exposure therein.  No other basis for establishing service connection for the Veteran's hearing loss or tinnitus is demonstrated by the evidence of record, to include as secondary to a service-connected disability.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran's current hearing loss disability and/or tinnitus was incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


